Citation Nr: 0714848	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-06 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction claimed as secondary to the service-connected 
prostate disability.

2.  Entitlement to special monthly compensation (SMC) for the 
loss of use of a creative organ.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active service from May 1968 to May 1970.  
This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2003 Rating Decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee that denied the appellant's claim of 
entitlement to service connection for erectile dysfunction 
(impotence) claimed as secondary to his service-connected 
prostate disability, as well as his claim of entitlement to 
special monthly compensation (SMC) for the loss of use of a 
creative organ.

The appellant's claim of entitlement to SMC is inextricably 
intertwined with the claim of entitlement to service 
connection for erectile dysfunction (ED).  Therefore, 
consideration of the issue of entitlement to SMC is deferred 
pending completion of the development delineated in the 
REMAND below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the AMC/RO for action as described below.

The appellant underwent VA medical examinations in March 
2003, and July 2003; however, neither examiner reviewed the 
claims file in conjunction with the examination.  Shipwash v. 
Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. 
App. 332, 339-340 (1995) (Regarding the duty of VA to provide 
medical examinations conducted by medical professionals with 
full access to and review of the veteran's claims folder).

In addition, review of the claims file reveals that the 
doctor who examined the appellant in February 2000 had stated 
that the appellant had impotence and ED which could be 
secondary to his benign prostatic hypertrophy.  This doctor 
also stated that ED is very common with people who undergo 
transurethral resection of the prostate (TURP).  A January 
10, 2003 VA urology attending note indicates that the 
appellant underwent a TURP procedure in October 2001, in 
Knoxville.  No records pertaining to that procedure have been 
included in the claims file and no medical opinion of record 
reflects consideration of the TURP procedure on the 
appellant's current ED.  In fact, the VA treatment records 
from January 2000 to January 2002 are not included in the 
claims file.  Furthermore, VA treatment notes, dated in March 
and April of 2002, state that urology follow-up reports from 
an outside source are available; but these reports are not 
included in the claims file.

VA is, therefore, on notice of records that may be probative 
to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
In addition, records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Therefore in order to fulfill the duty to 
assist, all of the relevant private and VA treatment records 
should be obtained and associated with the claims file.  
Consequently, the appellant's complete private and VA 
treatment records relating to treatment for his prostate 
disability and for ED must be obtained and associated with 
the claims file.

In addition, judicial interpretation of the matter of 
secondary service connection as embodied in 38 C.F.R. § 3.310 
requires consideration of whether the service-connected 
disability either causes or aggravates another condition.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (when 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation).  There is 
no indication that the RO considered said application of the 
Allen decision to the question of whether the appellant's 
service-connected prostate disability has aggravated his ED - 
especially in light of the fact that he underwent a TURP 
procedure in October 2001, and the fact that the appellant 
has reported worsening ED symptoms since that time.  Further 
development of the medical evidence and adjudication on this 
basis are therefore indicated.

The RO never obtained a medical opinion on these questions 
that was based on all of the evidence of record.  The duty to 
assist also requires medical examination when such 
examination is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Readjudication on 
remand should reflect consideration of all applicable 
theories of service connection.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The United States Court of Appeals for Veterans 
Claims (Court) has stated that the Board's task is to make 
findings based on evidence of record - not to supply missing 
facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the service connection claim on appeal 
and to afford full procedural due process, the case is 
REMANDED for the following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2006), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2006) and any other 
applicable legal precedent is completed.  
In particular, the AMC/RO should notify 
the veteran of the information and 
evidence yet needed to substantiate his 
service connection claim and of what part 
of such evidence he should obtain, and 
what part the AMC/RO will yet attempt to 
obtain on his behalf, including VA 
records.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002) and Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The appellant 
should also be told to provide any 
evidence in his possession pertinent to 
his claim.  38 C.F.R. § 3.159 (2006).

2.  All pertinent private and VA 
treatment records, including urology 
evaluations and reports, reports of 
cystoscopy and/or surgical procedures 
(TURP), surgical pathology records, 
progress notes and consultation reports, 
for the appellant dated from January 2000 
to the present not already of record 
should be identified and obtained.  In 
particular, the records from Dr. Pappas 
in Knoxville and the Vista Imaging 
urology follow-up reports must be 
identified and obtained.  These records 
should be associated with the claims 
file.  

To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims files should contain documentation 
of the attempts made.  The appellant and 
his representative should also be 
informed of the negative results.  They 
should be given opportunity to obtain the 
records.

3.  After completing the development 
actions listed above, the AMC/RO should 
arrange for a comprehensive review of the 
veteran's claims file by a VA urologist 
to determine the nature and etiology of 
the appellant's ED.  

The reviewer should state whether or not 
any portion of the appellant's ED is 
attributable to his service-connected 
prostatitis disability or treatment 
thereof, including any TURP procedure; to 
his other medical conditions; to any 
medication; or some other cause or causes 
or combination thereof.  If the reviewer 
does find that any portion of the 
appellant's ED is attributable to his 
prostate disability or treatment thereof, 
the reviewer should identify the specific 
amount/proportion of additional ED 
disability that is related to the 
prostate disability.

4.  Upon receipt of VA reviewer's report, 
the AMC/RO should conduct a review to 
verify that all requested opinions have 
been provided.  If information is deemed 
lacking, the RO should refer the report 
to the VA reviewer for corrections or 
additions.  See 38 C.F.R. § 4.2.  

5.  Thereafter, the AMC/RO should re-
adjudicate the service connection claim 
and the SMC claim.  The readjudication 
should reflect consideration of all the 
evidence of record and be accomplished 
with application of all appropriate legal 
theories, including Allen v. Brown, 
7 Vet. App. 439(1995).  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




